Citation Nr: 0015026	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left elbow injury, to include a chipped bone 
in the left elbow and neurological impairment.

3.  Entitlement to service connection for bipolar disorder 
with depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1993 to 
December 1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which increased evaluations were 
denied for lumbar disc disease and a chipped bone in the left 
elbow and service connection was denied for bipolar disorder.  

The issue of entitlement to a rating for neurological 
impairment associated with the service-connected left elbow 
disability is the subject of a Remand which immediately 
follows the decisions herein.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Lumbar disc disease is manifested by limitation of 
flexion to 40 degrees and limitation of right lateral and 
left lateral extension to 10 degrees, quadriceps weakness on 
the left, and complaints of painful motion.  

2.  Residuals of a chipped bone in the left elbow are 
manifested by periarticular pathology, including limitation 
of motion, stiffness, complaints of pain with motion, and x-
ray evidence of degenerative changes in the left elbow.  

3.  On VA psychiatric examination in 1999, it was the 
examiner's opinion that depression was initially established 
at a clinical level during active service and particularly 
when the veteran knew that he had to leave the service.  

4.  The veteran's currently manifested depression, shown on 
VA examination in the context of a diagnosis of bipolar 
disorder, cannot be disassociated from the period of active 
service and his ongoing treatment for depression in the years 
since discharge.  


CONCLUSIONS OF LAW

1.  Lumbar disc disease is 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71, 
Diagnostic Codes 5292, 5293 (1999).  

2.  Residuals of a left elbow injury, to include a chipped 
bone in the left elbow, are 10 percent disabling.  38 C.F.R. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.59 
(1999).  

3.  Bipolar disorder with depression was incurred during 
service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that additional evidence was 
received at the Board after the certification of the instant 
claims on appeal from the RO; however, the veteran's 
representative waived the right to consideration of that 
evidence by the agency of original jurisdiction in the first 
instance.  The Board also notes that the veteran has 
repeatedly asked that treatment records be obtained from VA 
facilities in Florida, and it is unclear as to whether all of 
the records described by the veteran have been obtained.  
However, as each of the decisions herein is favorable to the 
veteran the Board finds that no prejudice will result from 
any failure to obtain such records.  

Increased Evaluations

The veteran has asserted that his service-connected 
disabilities have increased in severity since the time of the 
most recent rating.  The Board finds that the veteran's 
claims for increased evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) 
that is, the claims are plausible.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  It is accordingly found that all 
relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(1999) and DeLuca. 

Lumbar disc disease

Service medical records include an October 1995 physical 
evaluation board report which shows a diagnosis of chronic 
back pain with muscle spasm and degenerative disc disease at 
L4-L5.  In July 1996, service connection was granted for 
chronic back pain with muscle spasm and degenerative disc 
disease of L4-L5.  

The report of a January 1997 MRI shows the following 
impressions:  1.  mild disc desiccation with mild disc bulge 
at the L4-L5 level; 2.  mild disc bulge at the L5-S1 level; 
and 3. no evidence of disc herniation.  The lumbar spinal 
canal dimensions were normal.  On VA examination in February 
1997, complaints included stiffness in the back, left hip 
pain, and left leg numbness.  The veteran stood and walked 
erect with no listing, no tilting, and no limping.  He could 
rise on his heels and the ball of his feet easily.  He 
squatted quickly and easily.  There was no paravertebral 
muscle spasm, and he made a face and winced on motion of the 
back.  Straight leg raising from sitting was 90 degrees on 
the right and 80 degrees on the left.  Knee jerks were active 
and equal on the right and the left and ankle jerks were also 
equal on the right and the left.  On peripheral nerves 
examination, motor strength was normal for bulk and tone and 
ankle and toe flexion and extension were normal.  Hamstring 
and hip flexor abduction were normal.  Sensory examination 
was slightly decreased in steps, on the left foot of the 
dorsum.  No objective neurological deficit was found.  
Assessments included subjective sensory deficit, left foot, 
and rule out L5 radiculopathy.  

A February 1997 lumbosacral spine x-ray shows that the 
vertebrae were of normal height and the pedicles were intact.  
Minimal degenerative disc disease was noted at the L4-L5 and 
L5-S1 vertebral levels.  

A July 1998 VA progress note shows that the extremities were 
normal to inspection with full pulses, range of motion, and 
strength.  

On VA examination in March 1999, complaints included 
persistent low back pain.  The veteran reported increasing 
pain down both legs after standing on his feet for long 
periods.  He stated that he has difficulty getting jobs 
because of low back pain and muscle spasm.  He was able to 
dress and undress and he could walk on his heels and his 
toes.  There was mild spasm of the paralumbar muscles with 
flexion of 40 degrees.  Extension was to 10 degrees lateral 
movement and was 10 degrees in both directions.  Assessments 
included degenerative disc disease of the lumbar spine.  

Private outpatient medical records show that in April 1999, 
the veteran sought emergent care for a painful cyst on his 
lower back.  A diagnostic impression of status post incision 
and drainage, pilonidal abscess, is shown.  In September 
1999, the veteran was treated for complaints of pain 
secondary to reoccurring cysts.  

A November 1999 VA progress note shows that neurological 
evaluation was grossly intact.  An assessment of low back 
pain is shown.  In February 2000, the veteran reported 
worsened back pain after drainage of a pilonidal cyst and 
occasional left leg numbness.  No bowel or bladder symptoms 
were reported and he had no motor complaints.  Physical 
evaluation revealed tenderness on palpation of the paraspinal 
muscles and limited range of motion due to pain.  Sensory 
examination was intact and straight leg raise was negative 
bilaterally.  There was left quadriceps weakness due to back 
pain when he resisted contraction.  Reflexes were symmetrical 
at 1+ PT and 1+ AT.  X-rays were within normal limits.  An 
impression of chronic low back pain, status post pilonidal 
cyst excision, is shown.  

As noted, the veteran's back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome.  Where the 
intervertebral disc syndrome is moderate, with recurring 
attacks, an evaluation of 20 percent is warranted.  A 40 
percent rating is warranted for severe, recurring attacks 
with intermittent relief, and a 60 percent rating is 
warranted for persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

In the alternative, lumbosacral strain may be evaluated under 
Diagnostic Code 5292, which provides that moderate limitation 
of the lumbar spine is rated at 20 percent and severe 
limitation of the lumbar spine is rated at 40 percent.  When 
a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  A separate rating need not be 
made for pain, but the impact of pain must be considered in 
making a rating decision. See VAOPGCPREC 9-98, Fed. Reg. 63 
(1998); Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  

Having reviewed the record, the Board has determined that an 
increased evaluation of 40 percent disabling is warranted for 
lumbar disc disease on the basis of severe limitation of 
motion of the lumbar spine.  On VA examination in 1999, there 
was mild spasm of the paralumbar muscles with flexion of 40 
degrees.  Extension was to 10 degrees of lateral movement and 
was 10 degrees in both directions.  Additional symptomatology 
shown in the outpatient treatment reports includes left 
quadriceps weakness, tenderness to palpation of the 
paraspinal muscles, and limited range of motion due to pain.  
In the Board's view, therefore, the evidence indicates that 
the veteran has limitation of motion to a severe degree and 
he is experiencing weakness which results in functional 
impairment.  For these reasons, the Board is of the opinion 
that the criteria for a 40 percent rating have been 
substantially met under Diagnostic Code 5292.  

A 40 percent rating is the highest allowable rating which may 
be assigned under Diagnostic Code 5292; however, Diagnostic 
Code 5293 provides for an evaluation of 60 percent disabling 
for intervertebral disc syndrome which is pronounced and 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The Board finds that the evidence is 
not indicative of persistent symptoms compatible with sciatic 
neuropathy, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc which would warrant a 60 
percent rating under Diagnostic Code 5293.  On VA outpatient 
treatment in 1999, neurological examination was grossly 
intact.  The February 2000 outpatient treatment record 
indicates that sensory examination was intact, straight leg 
raise was negative bilaterally, and there were no motor 
complaints.  Thus, while the veteran has complained of 
occasional left leg numbness and radiation to both legs, the 
objective findings do not corroborate his contentions.  For 
these reasons, the Board finds that an evaluation in excess 
of 40 percent disabling would not be warranted for lumbar 
disc disease under Diagnostic Code 5293.  

The Board has also considered application of Diagnostic Code 
5295, which pertains to evaluation of lumbosacral strain, 
however, a 40 percent rating is the maximum allowable rating 
under that code.  In addition, there is no evidence of 
ankylosis of the lumbar spine which would warrant the 
assignment of an evaluation in excess of 10 percent disabling 
under Diagnostic Codes 5286 or 5289.  Further, there is no 
evidence of residuals of fractured vertebra which would 
warrant the application of Diagnostic Code 5285.  

The record also indicates that the veteran has received 
treatment for back pain associated with recurring pilonidal 
abscesses.  As service connection has not been granted for 
recurring pilonidal abscesses, the symptomatology associated 
therewith may not be considered when evaluating the severity 
of the service-connected back disorder.  38 C.F.R. § 4.14 
(1999); see also VAOGCPREC 36-97.  

The Board notes that the criteria for lumbar spine limitation 
of motion (Diagnostic Code 5292); lumbar strain (Diagnostic 
Code 5295) and intervertebral disc syndrome (Diagnostic Code 
5293) pertain to overlapping manifestations of a lumbar spine 
disability.  Therefore, the assignment of an additional 
rating for the lumbar spine disability under separate 
diagnostic codes is prohibited.  38 C.F.R. § 4.14 (1999).

For the reasons stated above, the Board is of the opinion 
that the evidence weighs in favor of granting an evaluation 
of 40 percent disabling, but no more, for the veteran's 
service-connected lumbar disc disease.  


Residuals of left elbow injury, to include bone chip in left 
elbow 

Service medical records include a July 1992 orthopedic 
consultation report which shows a diagnosis of status post 
excision of left elbow bone.  In September 1995, the veteran 
sought treatment for complaints of left elbow pain and arm 
weakness.  He gave a history of left elbow surgery in May 
1990 for "bone chips and nerve damage," related to a prior 
football injury and complaints included loss of range of 
motion and pins and needles sensation in the left hand.  
Findings included  normal finger range of motion and a well-
healed ulnar incision.  An impression of left ulnar 
neuropathy, status post surgery, is shown.  A 1995 
examination report shows that the veteran was undergoing 
treatment for left elbow bone chips with neural damage along 
the ulnar distribution.  A left elbow x-ray report, dated 
September 1995, shows findings of some mild degenerative 
changes.  

In July 1996, service connection was granted for elbow nerve 
damage, and zero percent evaluation was assigned for 
residuals of a bone chip in the left elbow under Diagnostic 
Code 5209.  

On examination in February 1997, the veteran stated that he 
is left handed.  Findings included a 14 cm old healed movable 
non-tender surgical scar of the medial aspect of the left 
elbow.  Flexion of the right elbow was to 145 degrees and 
extension was zero degrees.  Flexion of the left elbow was 
124 degrees and extension was zero degrees.  There was good 
grasping of the right and left hands.  He was able to flex 
and extend the fingers normally on the right and the left, 
and he could touch the tips of his fingers with the tip of 
the thumb easily on the right and the left.  The right and 
left finger tips approximated the median transverse fold of 
the palm.  An assessment of normal examination, left hand, is 
shown.  A left elbow x-ray, dated February 1997, revealed no 
fracture or bony displacement.  On VA examination in March 
1999, findings included a well-healed scar over the left 
elbow.  Flexion and extension of the right and left elbows 
was normal.  Extension was to 120 degrees, and pronation and 
supination of the forearm were normal bilaterally.  
Assessments included degenerative arthritis of the elbow.  

In a VA Form 9 (substantive appeal) dated July 1999, the 
veteran indicated that range of motion in his left elbow is 
nowhere near normal, he can't straighten his arm out, and 
flexion is limited to 80 degrees.  

A November 1999 VA treatment record shows findings of 
decreased range of motion and stiffness in the left elbow.  
Neurological examination was grossly intact.  A February 2000 
orthopedic clinic note shows that the veteran reported 
stiffness and pain in the posterior aspect of the elbow and 
pain and numbness in the medial aspect of the elbow.  He also 
described occasional decreased sensation on the ulnar aspect 
of the hand.  On physical examination, range of motion in the 
left elbow was from -5 to 120 degrees.  Pronation and 
supination were to 80 degrees.  Strength of flexion and 
extension was 4/5 due to pain.  There was tenderness on 
palpation of the triceps tendon and Tinnel's sign was 
positive over the ulnar nerve.  There was decreased sensation 
on the medial aspect of the elbow.  It was noted that x-rays 
showed a loose body anteriorly.  Strength was 5/5 in the 
extensor pollicis longus tendon, the abductor pollicis brevis 
tendon, and a notation of "DI" is shown.  Impressions 
included loose body, left elbow, and ulnar neuritis, status 
post exploration on nerve.  

A March 2000 outpatient note indicates complaints of chronic 
ulnar nerve symptoms and night pain.  Findings included 
positive Tinel's sign at the elbow and irritable ulnar nerve, 
as well as weak "i/o" and flexor digitorum profundus to 
"r/s".  There was decreased sensation to "rf/sf."  An 
assessment of "awaiting EMG, 5/18/00" is shown.  

The veteran's left elbow disability is currently rated as 
zero percent disabling under Diagnostic Code 5209, which 
pertains to evaluation of elbow, other impairment of flail 
joint.  Diagnostic Code 5209 provides an evaluation of 20 
percent disabling for joint fracture, with marked cubitus 
varus or cubitus valgus deformity or ununited fracture of the 
head of the radius on the major side.  The recent VA 
examination reports and outpatient treatment records do not 
indicate findings of cubitus varus or cubitus valgus 
deformity; further, as left elbow x-rays have revealed no 
bony abnormalities there is no evidence of ununited fracture 
of the head of the radius.  Thus, the evidence does not 
indicate that an increased evaluation would be warranted for 
a left elbow disability under Diagnostic Code 5209.

In light of the available evidence, however, the Board has 
determined that an evaluation of 10 percent disabling is 
warranted for the musculoskeletal symptomatology in the 
veteran's left elbow under the provisions of 38 C.F.R. § 4.59 
(1999).  38 C.F.R. § 4.59 provides that it is the intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability, and is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
evidence includes a recent diagnosis of degenerative 
arthritis of the left elbow, and current objective findings 
of decreased range of motion and stiffness in the left elbow.  
The Board notes that the limitation of motion in the left 
elbow is shown to a noncompensable degree as the left elbow 
has been shown to have from -5 degrees of extension to 120 
degrees of flexion.  See Diagnostic Code 5010 (traumatic 
arthritis); Diagnostic Code 5206 (limitation of flexion of 
the forearm); Diagnostic Code 5207 (limitation of extension 
of the forearm); and Diagnostic Code 5209 (forearm flexion 
limited to 100 degrees and extension limited to 45 degrees).  

Although the degree of limitation of motion in the left elbow 
would be noncompensable under the above-noted diagnostic 
criteria, there is evidence of periarticular pathology, 
including x-ray evidence of degenerative changes in the left 
elbow, limitation of motion, and left elbow stiffness with 
complaints of pain on motion.  Further, the evidence suggests 
that this symptomatology represents the residuals of a healed 
left elbow injury.  As such, the Board finds that the minimum 
rating of 10 percent disabling is warranted under 38 C.F.R. 
§ 4.59 (1999).  

The Board has also considered application of additional 
criteria pertaining to evaluation of musculoskeletal 
disabilities of the elbow, in order to determine whether a 
higher rating is available.  However, the recent examination 
findings are indicative of normal supination and pronation 
with regard to the left elbow and thus, there is no evidence 
which would warrant the assignment of a higher evaluation 
under Diagnostic Code 5213.  As no bony abnormalities are 
indicated by x-ray, the provisions of Diagnostic Codes 5210 
(nonunion of radius and ulna); 5211 (impairment of ulna); 
5212 (impairment of radius); and 5205 (ankylosis of the 
elbow) are not for application in this instance.  

Finally, the Board notes that the residuals of a left elbow 
injury, to include elbow nerve damage and a bone chip in the 
left elbow, include a left elbow scar.  However, as the scar 
is shown to be well-healed and non-tender there is no 
evidence of compensable manifestations therefor which would 
warrant a separate evaluation for scar residuals.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994), (a disability may 
be assigned separate disability evaluations under different 
diagnostic codes, providing symptomatology so rated is not 
duplicative or overlapping.)

The Board is aware that there is neurological component to 
the service-connected left elbow injury residuals; however, 
for the reasons stated in the Remand which follows these 
decisions, it has been found that further rating action is 
required on the part of the RO before the Board may undertake 
appellate adjudication regarding the appropriate neurological 
evaluation.  


Service connection

The veteran claims that service connection is warranted for 
manic depression, and he has indicated that he received 
treatment therefor while on active duty.  According to 
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), service 
connection may be granted for disability due to a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Where a 
psychoses is manifested to a compensable degree within one 
year following the veteran's discharge from active duty, 
service connection may be warranted on a presumptive basis in 
accordance with the provisions of 38 C.F.R. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  To establish 
a plausible claim, a veteran must present medical evidence of 
a current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury. Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995). Alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 
495-98 (1997).  In light of evidence indicating complaints of 
depression while on active duty and post-service records 
showing continuity of depression since discharge, the Board 
finds the instant claim to be well grounded.  38 C.F.R. 
§ 3.303(b) (1999).  

Having reviewed the record, the Board finds that a grant of 
service connection is warranted for bipolar disorder with 
depression.  Specifically, the service medical records 
indicate that during his active duty in July 1995, a 
psychiatric examination was recommended when he was evaluated 
at a private facility for low back pain, in order to rule-out 
a psychiatric disorder versus adjustment problems; however, 
there is no indication that such evaluation was conducted.  
On a report of medical history dated at the time of 
discharge, he gave a history of frequent trouble sleeping and 
depression or excessive worry.  It was the opinion of the 
1999 VA examiner that in light of the veteran's history, the 
initial evidence of depression at a clinical level is 
indicated during the period of active service and 
particularly when he knew that he had to leave the service.  
The post-service records show treatment for major depression 
during a 1997 hospitalization for alcohol dependence and 
during VA outpatient treatment in 1998.  

On VA examination in 1999, the veteran was currently 
depressed and the onset of this depression was noted to be 
during the period of service, although he had experienced a 
sub-clinical episode of depression when he was a freshman in 
college at the age of 18 or 19.  Thus, there is evidence that 
depression was manifested in service and he has undergone 
continuing treatment for depression since the time of 
discharge.  Therefore, the Board finds that the veteran's 
currently manifested depression, as shown at the time of VA 
examination in 1999 in the context of an Axis I diagnosis of 
bipolar disorder, cannot be disassociated from the period of 
active service.  

The Board notes that as there is no evidence which 
establishes that a bipolar disorder with depression existed 
prior to service, there is no basis for analysis of the 
propriety of granting service connection for bipolar disorder 
on the basis of aggravation.  The RO did not address the 
presumption of soundness or the standard for rebutting the 
presumption of soundness.  

For the reasons stated above, service connection for bipolar 
disorder with depression is granted.  


ORDER

An evaluation of 40 percent disabling for lumbar disc disease 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

An evaluation of 10 percent disabling for a chipped bone in 
the left elbow is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Service connection is granted for bipolar disorder with 
depression.   

REMAND

Having reviewed the record, the Board is of the opinion that 
further adjudicative action is required with regard to the 
claim for an increased evaluation for the residuals of a left 
elbow injury.  Specifically, the record indicates that in 
July 1996, service connection was granted for "elbow nerve 
damage;" however, an evaluation was assigned under 
Diagnostic Code 5209 for a musculoskeletal disability 
characterized as "bone chip, left elbow."  A rating was not 
assigned for "elbow nerve damage" and that disability 
characterization was not carried over onto the rating code 
sheet.  The record indicates that the veteran has both 
neurological and musculoskeletal impairment relative to 
service-connected left elbow disability; however, the Board 
cannot proceed with an evaluation of the neurological 
impairment associated therewith in the absence of coding for 
the specific nerve which is damaged and identification of the 
appropriate extremity.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Accordingly, this claim is REMANDED for the following action:

The RO should issue a new rating sheet 
for the purpose of clarifying the grant 
of service connection for "elbow nerve 
damage," as shown by a July 1996 
decision.  Specifically, the RO must 
identify the extremity affected by the 
elbow nerve damage and the specific nerve 
for which service-connection is granted.  
The RO should evaluate the neurological 
impairment of the appropriate extremity 
via the use of the proper diagnostic code 
and adjudication of the rating therefor. 

Thereafter, this claim should be returned to the Board upon 
compliance with the requisite appellate procedures, as 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

